DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.
Applicant’s election without traverse of 8-14 in the reply filed on 01/05/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2826220 A).
Regarding claim 8, Young teaches a baffle (Fig. 1, metal strip 5) for a flue (intended use), the baffle comprising:
a strip of material (Fig. 1, metal strip 5), the strip of material comprising:
a plurality of holes along a length of the strip of material (Fig. 2, opening 9); and
a plurality of bent blades along the length of the strip of material (Fig. 2, lobes 6), wherein each 

Regarding claim 9, Young teaches the baffle of claim 8, and Young further teaches wherein the plurality of bent blades form an alternating pattern with a first blade extending from a first side of the baffle and an adjacent blade extending from a second side of the baffle that is opposite the first side of the baffle (Fig. 2, lobes 6 are alternating on each side of the metal strip 5).
Regarding claim 12, Young teaches the baffle of claim 8, and Young further teaches wherein each of the plurality of bent blades forms a 90 degree angle with the baffle (Fig. 4, lobes 6 are completely flat from the side view showing they are at a 90 degree angle from the metal strip 5).
Regarding claim 13, Young teaches the baffle of claim 8, and Young further teaches wherein the plurality of holes forms an alternating pattern with a first two holes along a first lateral side of the strip of material, a second two holes along a second lateral side of the strip of material, and a third two holes along the first lateral side of the strip of material (Fig. 2, opening 9 is formed in an alternating pattern with two openings on one lateral side and the next openings on the other lateral side of the metal strip 5).
Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janezich et al.  (US 9671181 B2) hereinafter referred to as Janezich.
Regarding claim 8, Janezich teaches a baffle (Fig. 6, baffle plate 58) for a flue (intended use), the baffle comprising:
a strip of material (baffle plate 58), the strip of material comprising:
a plurality of holes along a length of the strip of material (plate aperture 68); and
a plurality of bent blades along the length of the strip of material (tabs 64), wherein each 

Regarding claim 9, Janezich teaches the baffle of claim 8, and Janezich further teaches wherein the plurality of bent blades form an alternating pattern with a first blade extending from a first side of the baffle and an adjacent blade extending from a second side of the baffle that is opposite the first side of the baffle (Fig. 7, tabs 64 alternate)
Regarding claim 11, Janezich teaches the baffle of claim 8, and Janezich further teaches wherein each of the plurality of bent blades forms an acute angle with the baffle (Fig. 7, angle α) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2826220 A) in view of Jackson (US 3729901 A).
Regarding claim 10, Young teaches the baffle of claim 8, however Young fails to teaches wherein each of the plurality of bent blades comprises a gusset thereby increasing a rigidity of each of the plurality of bent blades.
Jackson does teach of a flue gas baffle (abstract) wherein each of the plurality of bent blades comprises a gusset thereby increasing a rigidity of each of the plurality of bent blades (Fig. 2, baffle plate 40, gusset 50). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Jackson to modify .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2826220 A) in view of Bourke (US 6354248 B1).
Regarding claim 14 Young teaches the baffle of claim 8, however Young fails to teach wherein the plurality of bent blades have varying length with shorter bent blades proximate to a combustion end of the baffle and longer bent blades proximate a hanger end of the baffle.
Bourke teaches of blades within a flue gas baffle (Fig. 4, vanes 34, 36, 38, 40, 42) wherein the 
plurality of bent blades have varying length with shorter bent blades proximate to a combustion end of the baffle and longer bent blades proximate a hanger end of the baffle (Column 10, lines 25-29). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Bourke to modify Young to increase the length of the blades as they move further from the burner. Doing so increases the lifespan of the blades (Column 10, lines 25-41). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brinen et al. (US 2677394 A) teaches of a turbulence strip for a heat exchanger that has through holes on the baffle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762